DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered last claim 32 been renumbered --33--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 15, 16, 18, 20-22, 25-30, and 32 is/are rejected under35 U.S.C. 103 as being unpatentable over US 2010/0275584 to Wada et al (Wada) in view of US 2010/0092360 to Efstathiou et al (Efstathiou).
Regarding claim 1, Wada discloses an emission treatment system for selectively reducing NOx compounds, the system comprising: 
a hydrogen generator (50, fig. 1; [32], hydrogen generating fuel reformer); and 
an H2-SCR catalytic article (31, fig. 1; [32]) comprising a substrate ([85]) and an H2-SCR catalyst composition ([85]), the hydrogen generator being in fluid communication with, and upstream of, the H2-SCR catalytic article (see fig. 1); and 
at least one of (a) a diesel oxidation catalyst (DOC) catalyst composition; and (b) a lean NOx trap (LNT) composition (NOx catalyst 33, fig. 1, that adsorbs NOx in lean atmosphere; [37]);
wherein when the LNT composition is present, the system comprises a lean NOx trap (LNT) catalytic article comprising a substrate [86] and the LNT catalyst composition ([86]), the LNT catalytic article in fluid communication with, and downstream of, the H2-SCR catalytic article (See fig. 1; LNT 33 is downstream of SCR 31), and 

However, Wada does not explicitly disclose that the H2-SCR catalyst composition comprises a platinum group metal component with a metal loading ranging from 0.1 % to 1 % by weight of the H2-SCR catalyst composition supported on a support consisting of (i) a hydrogen form of zeolite .(ij [[or]] a metal oxide selected from zirconia, titania, magnesia, and combinations thereof, or (iii) combinations of (i) and (ii).
However, use of specific amount of platinum group metal in catalysts is well known in the art. These precious metals are used in very little amount to provide sufficient oxidation and NOx conversion functions. Efstathiou discloses a H2-SCR catalyst composition ([12]-[15]) comprises a platinum group metal component (PT; [12]-[15]) with a metal loading ranging from 0.1 % to 1 % by weight of the H2-SCR catalyst composition supported on a support consisting of 
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Efstathiou with the device of Wada and have the H2-SCR catalyst composition comprises a platinum group metal component with a metal loading ranging from 0.1 % to 1 % by weight of the H2-SCR catalyst composition supported on a support consisting of (i) a hydrogen form of zeolite .(ij [[or]] a metal oxide selected from zirconia, titania, magnesia, and combinations thereof, or (iii) combinations of (i) and (ii) so as to achieve excellent catalytic activity ([13]; Efstathiou).

Regarding claim 2, Wada combined with Efstathiou discloses the emission treatment system according to claim 1, further comprises a low temperature NOx adsorbent (LTNA) catalyst composition (Ceria layer on catalyst 31 that stores NOx; [84]; Wada) present in either the zoned catalyst coating, the intermingled catalyst coating, or the layered catalytic coating, or present on the H2-SCR catalytic article upstream from the separate DOC catalytic article, or present on the separate DOC catalytic article (Ceria layer on catalyst 31 that stores NOx; [84] ; Wada).

Regarding claim 15, Wada combined with Efstathiou discloses the emission treatment system according to claim 1, wherein the LNT catalyst composition comprises a NOx sorbent (ceria; [86]; Wada) and a platinum group metal (platinum; [86]; Wada) component dispersed on a refractory metal oxide support ([86]; Wada).



Regarding claim 18, Wada combined with Efstathiou discloses the emission treatment system according to claim 17, wherein the platinum group metal component is platinum, palladium, or a combination thereof ([84]-[85]; Wada).

Regarding claim 20, Wada discloses a catalytic article comprising: 
a substrate (31, fig. 1; [84]-[85]) having a catalytic coating (catalyst coating; [84]-[85]) thereon comprising an H2-SCR catalyst composition (reducing ability of catalyst 31; [84]-[85]) and, a diesel oxidation catalyst (DOC) composition (Platinum and Rhodium layer; [84]-[85]), wherein the H2-SCR catalyst composition comprises a platinum group metal composition (Platinum and Rhodium layer; [84]-[85])component supported on a metal oxide or zeolite support ([84]-[85]).
However, Wada does not explicitly disclose that the H2-SCR catalyst composition comprises a platinum group metal component with a metal loading ranging from 0.1 % to 1 % by weight of the H2-SCR catalyst composition supported on a support consisting of (i) a hydrogen form of zeolite .(ij [[or]] a metal oxide selected from zirconia, titania, magnesia, and combinations thereof, or (iii) combinations of (i) and (ii).
However, use of specific amount of platinum group metal in catalysts is well known in the art. These precious metals are used in very little amount to provide sufficient oxidation and NOx conversion functions. Efstathiou discloses a H2-SCR catalyst composition ([12]-[15]) 
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Efstathiou with the device of Wada and have the H2-SCR catalyst composition comprises a platinum group metal component with a metal loading ranging from 0.1 % to 1 % by weight of the H2-SCR catalyst composition supported on a support consisting of (i) a hydrogen form of zeolite .(ij [[or]] a metal oxide selected from zirconia, titania, magnesia, and combinations thereof, or (iii) combinations of (i) and (ii) so as to achieve excellent catalytic activity ([13]; Efstathiou).

Regarding claim 21, Wada combined with Efstathiou discloses the catalytic article according to claim 20, comprising either (1) a layered catalytic coating comprising a bottom layer comprising the DOC composition and an upper layer comprising the H2-SCR composition; or (2) a zoned catalytic coating comprising an upstream zone comprising the H2-SCR catalyst composition and a downstream zone comprising the DOC composition; or (3) an intermingled catalytic coating comprising the H2-SCR composition and the DOC composition (intermingled [84]-[85], oxidation catalyst is platinum, palladium and rhodium layer and H2-SCR layer is ceria which stores NOx; Wada).

Regarding claim 22, Wada combined with Efstathiou discloses the catalytic article according to claim 20, wherein the platinum group metal component is platinum, palladium, or a combination thereof (Platinum, and palladium; [12]-[15]; Efstathiou).


Regarding claim 25, Wada combined with Efstathiou discloses the catalytic article according to claim 21, wherein the layered catalytic coating further comprises a LTNA catalyst composition layer ([12]-[15]; Efstathiou).

Regarding claim 26, Wada combined with Efstathiou discloses the catalytic article according to claim 21, wherein the intermingled catalytic coating further comprises a LTNA catalyst composition ([12]-[15]; Efstathiou).


Regarding claim 27, Wada combined with Efstathiou discloses a method for treating an exhaust stream containing NOx, comprising passing the exhaust stream (from engine 1, fig. 1; Wada) through the emission treatment system of claim 1 (see rejection of claim 1 above)

Regarding claim 28, Wada combined with Efstathiou discloses the method according to claim 27, wherein the exhaust stream has a temperature that is about 200 C or lower, about 175 0C or lower, about 150 0C or lower, about 125 0C or lower, or about 100 0C or lower (exhaust stream from internal combustion diesel engine as disclosed in [77] will have temperature that would be less than 200 c or less during engine start; [101]; Wada).

Regarding claim 29, Wada discloses a method for treating an exhaust stream containing NOx, comprising: 

passing the hydrogen-treated exhaust stream through an emission treatment system (31, fig. 1; [84]) comprising an H2-SCR catalytic article comprising a substrate ([support; [84]-[85]) and an H2-SCR catalyst composition [84]-[85];
wherein the H2-SCR catalyst composition comprises a platinum group metal component supported on a metal oxide or zeolite support ([84]-[85]);
at least one of (a) a diesel oxidation catalyst (DOC) catalyst composition; and (b) a lean NOx trap (LNT) composition (NOx catalyst 33, fig. 1, that adsorbs NOx in lean atmosphere; [37]), 
wherein when the LNT composition is present, the system comprises a lean NOx trap (LNT) catalytic article comprising a substrate [86] and the LNT catalyst composition ([86]), the LNT catalytic article in fluid communication with, and downstream of, the H2-SCR catalytic article (See fig. 1; LNT 33 is downstream of SCR 31), and 
wherein when the DOC catalyst composition is present, the DOC catalyst composition is either (1) present in a zoned catalyst coating on the H2-SCR catalytic article with an upstream zone comprising the H2-SCR catalyst composition and a downstream zone comprising the DOC catalyst composition; (2) present in an intermingled catalyst coating on the H2-SCR catalytic article comprising the DOC catalyst composition and the H2-SCR catalyst composition ([84]-[85], oxidation catalyst is platinum, palladium and rhodium layer and H2-SCR layer is ceria which stores NOx) ; (3) present in a layered catalyst coating on the H2- SCR catalytic article with a bottom layer comprising the DOC catalyst composition and an upper layer comprising the H2-SCR catalyst composition, or (4) present on a separate DOC catalytic article comprising a substrate and the DOC catalyst composition, the DOC catalytic article in fluid communication with, and downstream of, the H2-SCR catalytic article (number (2), intermingled catalyst [84]-
However, Wada does not explicitly disclose that the H2-SCR catalyst composition comprises a platinum group metal component with a metal loading ranging from 0.1 % to 1 % by weight of the H2-SCR catalyst composition supported on a support consisting of (i) a hydrogen form of zeolite .(ij [[or]] a metal oxide selected from zirconia, titania, magnesia, and combinations thereof, or (iii) combinations of (i) and (ii).
However, use of specific amount of platinum group metal in catalysts is well known in the art. These precious metals are used in very little amount to provide sufficient oxidation and NOx conversion functions. Efstathiou discloses a H2-SCR catalyst composition ([12]-[15]) comprises a platinum group metal component (PT; [12]-[15]) with a metal loading ranging from 0.1 % to 1 % by weight of the H2-SCR catalyst composition supported on a support consisting of (i) a hydrogen form of zeolite .(ij [[or]] a metal oxide selected from zirconia, titania, magnesia, and combinations thereof, or (iii) combinations of (i) and (ii) ([12]-[15]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Efstathiou with the device of Wada and have the H2-SCR catalyst composition comprises a platinum group metal component with a metal loading ranging from 0.1 % to 1 % by weight of the H2-SCR catalyst composition supported on a support consisting of (i) a hydrogen form of zeolite .(ij [[or]] a metal oxide selected from zirconia, titania, magnesia, and combinations thereof, or (iii) combinations of (i) and (ii) so as to achieve excellent catalytic activity ([13]; Efstathiou).




Regarding claim 32, Wada combined with Efstathiou discloses the emission treatment system according to claim 1further comprising a catalytic soot filter (CSF), a selective catalytic reduction (SCR) catalyst (33, fig. 1; [86]; stores ammonia; Wada), an ammonia oxidation catalyst (AMOX), or combinations thereof.

Claims 3, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada combined with Efstathiou, as applied to claims 2 and 1 above, respectively, further in view of WO 2016/154391 to Yang et al (Yang).
Regarding claim 3, Wada combined with Efstathiou discloses the emission treatment system according to claim 2, but does not disclose that, in the zoned catalyst coating, the LTNA catalyst composition is incorporated into the upstream zone comprising the H2-SCR catalyst composition, incorporated into the downstream zone comprising the DOC composition, or positioned in a middle zone between the upstream zone comprising the H2-SCR catalyst composition and the downstream zone comprising the DOC composition.
However, Yang discloses that in the zoned catalyst coating (Page 13, line 30, LNT-TWC catalyst), the LTNA catalyst composition is incorporated into the upstream zone comprising the H2-SCR catalyst composition (upstream substrate 320 containing LNT-TWC on carrier substrate 305 in fig. 4, Page 13, line 28- Page 14, line 10).
Since, both Wada combined with Efstathiou and Yang are in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing 

Regarding claim 10, Wada combined with Efstathiou and Yang discloses the emission treatment system according to claim 9, wherein the SCR catalyst comprises a base metal-containing 8-ring small pore molecular sieve (Page 17, lines 24-31; Yang).
Since, both Wada combined with Efstathiou and Yang are in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Yang with the device of Wada combined with Efstathiou so as to meet current governmental emissions regulations (Page 2, lines 18-19, Yang).

Regarding claim 11, Wada combined with Efstathiou and Yang discloses the emission treatment system according to claim 10, wherein the SCR catalyst comprises an iron- and/or copper-containing 8-ring small pore molecular sieve (Page 19, lines 30-34; Yang).
Since, both Wada combined with Efstathiou and Yang are in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Yang with the device of Wada combined with Efstathiou so as to meet current governmental emissions regulations (Page 2, lines 18-19, Yang).


Since, both Wada combined with Efstathiou and Yang are in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Yang with the device of Wada combined with Efstathiou so as to meet current governmental emissions regulations (Page 2, lines 18-19, Yang).

Regarding claim 13, Wada combined with Efstathiou and Yang discloses the emission treatment system according to claim 12, wherein the molecular sieve has a CHA crystal structure Page 18, lines 28-34; Yang).
Since, both Wada combined with Efstathiou and Yang are in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Yang with the device of Wada combined with Efstathiou so as to meet current governmental emissions regulations (Page 2, lines 18-19, Yang).

Claims 4-5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada combined with Efstathiou as applied to claim 1 above, further in view of US 2010/0050604 to Hoard et al (Hoard).
Regarding claim 4, Wada combined with Efstathiou discloses the emission treatment system according to claim 1, but does not explicitly disclose a low temperature NOx adsorbent 
Hoard discloses a low temperature LNT (35 or 40, fig. 1; [22]-[24]) comprising a substrate ([29]) and a LTNA catalyst composition ([29]), the LTNA catalytic article in fluid communication with the H2-SCR catalytic article and the hydrogen generator (See Fig. 1).
Since, both Wada combined with Efstathiou and Hoard are in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Hoard with the device of Wada combined with Efstathiou and have a low temperature LNT so as to obtain an aftertreatment system which provides high NOx conversion and which reduces or eliminates emission of NH3 ([9], Hoard).

Regarding claim 5, Wada combined with Efstathiou discloses the emission treatment system according to claim 4, wherein the LTNA catalytic article is positioned downstream from the H2-SCR catalytic article (LNT 35 or 40 is downstream of H2SCR 25, in fig. 1; Hoard) or positioned upstream from the H2-SCR catalytic article and the hydrogen generator.
Since, both Wada combined with Efstathiou and Hoard are in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Hoard with the device of Wada combined with Efstathiou and have a low temperature LNT so as to obtain an aftertreatment system which provides high NOx conversion and which reduces or eliminates emission of NH3 ([9], Hoard).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada combined with Efstathiou and Hoard as applied to claim 4 above, further in view of US 2007/0012032 to Hu.
Regarding claim 6, Wada combined with Efstathiou and Hoard discloses the emission treatment system according to claim 4, but does not disclose that the order of catalytic articles from upstream to downstream is H2-SCR catalytic article, LTNA catalytic article, and DOC catalytic article.
However, Hu discloses that the order of catalytic articles from upstream to downstream is H2-SCR catalytic article, LTNA catalytic article, and DOC catalytic article (See Fig. 1; H-SCR 15-LNT 14-OX 17; [27]).
Since Wada, Efstathiou, Hoard, and Hu are all in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Hu with the device of Wada combined with Efstathiou and Hoard so as to obtain an affordable and reliable exhaust treatment system that is durable, has a manageable operating cost (including fuel penalty), and can practically be used to reduce NOx emissions across the spectrum of diesel engines to a satisfactory extent in the sense of meeting U.S.  Environmental Protection Agency (EPA) regulations effective in 2010 and other such regulations ([169], Hu).

Regarding claim 7, Wada combined with Efstathiou and Hoard discloses the emission treatment system according to claim 4, but does not disclose that the order of catalytic articles from upstream to downstream is H2-SCR catalytic article, DOC catalytic article, and LTNA catalytic article

Since Wada, Efstathiou, Hoard, and Hu are all in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Hu with the device of Wada combined with Efstathiou and Hoard so as to obtain an affordable and reliable exhaust treatment system that is durable, has a manageable operating cost (including fuel penalty), and can practically be used to reduce NOx emissions across the spectrum of diesel engines to a satisfactory extent in the sense of meeting U.S.  Environmental Protection Agency (EPA) regulations effective in 2010 and other such regulations ([169], Hu).

Regarding claim 8, Wada combined with Efstathiou and Hoard discloses the emission treatment system according to claim 4, but does not disclose that the order of catalytic articles from upstream to downstream is LTNA catalytic article, H2-SCR catalytic article, and DOC catalytic article.
Hu discloses that the order of catalytic articles from upstream to downstream is LTNA catalytic article, H2-SCR catalytic article, and DOC catalytic article (See Fig. 3; LNT 14-H-SCR 15-DOC 17).
Since Wada, Efstathiou, Hoard, and Hu are all in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Hu with the device of Wada combined with Efstathiou and Hoard so as to obtain an affordable and reliable exhaust treatment system that is durable, has a manageable operating cost (including fuel penalty), and can practically be used to .

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada combined with Efstathiou, as applied to claim 21 above, respectively, further in view of WO 2016/154391 to Yang et al (Yang).
Regarding claim 24, Wada discloses the catalytic article according to claim 21, but does not explicitly disclose that the zoned catalytic coating further comprises a low temperature NOx adsorbent (LTNA) catalyst composition zone, wherein the LTNA catalyst composition zone is incorporated into the upstream zone comprising the H2-SCR catalyst composition, or the LTNA catalyst composition zone is incorporated into the downstream zone comprising the DOC composition, or the LTNA catalyst composition zone is positioned in a middle zone between the upstream zone comprising the H2-SCR catalyst composition and the downstream zone comprising the DOC composition.
However, Yang discloses that in the zoned catalyst coating (Page 13, line 30, LNT-TWC catalyst), the LTNA catalyst composition is incorporated into the upstream zone comprising the H2-SCR catalyst composition (upstream substrate 320 containing LNT-TWC on carrier substrate 305 in fig. 4, Page 13, line 28- Page 14, line 10).
Since, both Wada and Yang are in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Yang with the device of Wada and Efstathiou and have, in the zoned catalyst coating, the LTNA catalyst composition is incorporated into the upstream .

Claim(s) 33 is/are rejected under35 U.S.C. 103 as being unpatentable over Wada combined with Efstathiou, as applied to claim 1 above, further in view of CN 105840277 to Wang Dongliang (Wang) (Machine translation has been used for the JP reference).
Regarding claim 33, Wada combined with Efstathiou discloses the emission treatment system according to claim 1, but does not disclose which Wag discloses:
a hydrogen generator that is selected from the group consisting of on board hydrogen, hydrogen produced from alcohol reforming (ethanol reforming; [48]), hydrogen produced from ammonia decomposition and combinations thereof.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Wang with the device of Wada combined with Efstathiou and have the hydrogen generator that generated hydrogen produced from alcohol reforming so as to have a system suitable for automobiles to solve the pollution problem of automobile exhaust emissions, and also suitable for exhaust emissions of various equipment powered by diesel internal combustion engines, and solve the exhaust emissions of these equipment pollution problem ([40]; Wang).

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.
Applicant argues that Wada cannot be combined with Efstathiou since they disclose different compositions. However, the office respectfully, disagrees. Wada discloses a two substrate H2SCR with one being DOC substrate and the other being the H2SCR. Wada also discloses use of platinum group 
Applicant also argues that the substrate of Efstathiou uses MgO and CeO2 and the applicant uses MgO alone which results in higher NOx conversion. However, the claim does not require that MgO be used alone or it cannot be used in combination with other metal oxides. In fact, the claim uses many different combinations of metal oxides and zeolite. Even though the claim does not explicitly disclose use of CeO2, it does not preclude its use in combination with MgO. As such, the argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/D.S/Examiner, Art Unit 3746  

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746